  Case 2:20-cv-03413-KSH-CLW Document 14 Filed 10/08/20 Page 1 of 2 PageID: 142


J.A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

                                                            October 8, 2020

       Via e-File:
       To:    Hon. Katharine S. Hayden, U.S.D.J.
              United States District Court
              Martin Luther King Building
              50 Walnut Street
              Newark, NJ 07101


       RE:     Arielle Fletcher v. Gateway Group One, et al.
               Docket: 2:20-cv-03413-KSH-CLW

       Dear Judge Hayden,

               I hope Your Honor is well. Please find attached three websites, which expressly
       state the City of Elizabeth possesses an ownership interest in Newark Liberty
       International Airport.

               While we were under the impression that City of Elizabeth owned some portion
       of the airport when we filed the Amended Complaint, we also believe, at least at this
       time, after having read Defendant, City of Elizabeth’s motion that, Mr. Holzapfel, who
       has, over the course of some twenty-seven years, worked as an attorney for the City of
       Elizabeth, would know at least as well as the publications we discovered online whether
       City of Elizabeth is, in fact, a partial owner of Newark Liberty International Airport. He
       has provided a Certification stating that he has knowledge that City of Elizabeth has no
       ownership interest in the airport. Therefore, we are willing to consent to dismiss City of
       Elizabeth, without prejudice, so that, if we should discover any additional evidence of its
       ownership of Newark Liberty International Airport, Plaintiff can bring City of Elizabeth
       back into this litigation without undue difficulty or prejudice.

               We would also add that, it is unfortunate that City of Elizabeth’s counsel, Mr.
       Varady, made no effort to communicate with me prior to his filing of the instant motion
       and wasting valuable Judicial resources, especially Your Honor’s time. He made no effort
       to avoid this, which is sad.

              If Your Honor has any further questions, please do not hesitate to make contact
       with us. Thank you.

       Respectfully submitted,

       /s/ Joseph Rakofsky
  Case 2:20-cv-03413-KSH-CLW Document 14 Filed 10/08/20 Page 2 of 2 PageID: 143


J.A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
P.O. BOX 32250 ● NEWARK, NJ 07102 ● Tel. 888.977.0090 ● Fax. 888.977.4711

       Joseph Rakofsky, Esq.
       Cell: (917) 319-2699
